Citation Nr: 1312242	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disability, claimed as due to hepatitis C.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to March 1978.  

This case came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in September 2009.  He failed to report for the scheduled hearing without explanation, and he has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.

The Board most recently remanded the case for additional development in August 2012.  The case has now been returned to the Board for further appellate action. 

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain any evidence pertinent to the claims that is not already included in the paper claims files.


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's claims on appeal are decided.

The Board notes that in its August 2012 remand, the RO or the Appeals Management Center (AMC) was directed to obtain the Social Security Administration (SSA) records associated with the Veteran's claim for disability benefits.  Many hundreds of pages of private and VA treatment records were added to the evidence of record when the SSA records were obtained.  

Review of those records reveals that the Veteran underwent a psychological evaluation for SSA purposes in January 2005.  The psychologist's report indicates that the Veteran had been hospitalized in a VA hospital in Miami in the late 1980s and that he had had a suicide attempt in 1988 or 1989.  A subsequent SSA psychological evaluation was accomplished in November 2008, and the associated report indicates that the Veteran was assessed with a personality disorder in 1988.

In addition, an August 2004 VA psychology consultation report states that the Veteran had received psychiatric treatment at the VA Medical Center (VAMC) in Miami in 1988 or 1989.  An April 2006 VA primary care note includes a medical history of hepatitis in 1988.  

No VA treatment records dated prior to 1999 are of record.  VA is on notice of records that may be supportive of the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The originating agency should undertake appropriate development to obtain all outstanding, pertinent treatment records.

The Veteran contends that he incurred his hepatitis C infection from inoculations he was administered via jet gun in July 1976.  VA Fast Letter 04-13 (June 29, 2004) states that transmission of the hepatitis C virus (HCV) with airgun injectors is biologically plausible.  On the other hand, an April 2008 treatment note from the Veteran's private general surgeon states that the Veteran may have contracted hepatitis C from a blood transfusion in 1975; an October  2004 VA gastroenterology report states that the Veteran had a history of a blood transfusion 30 years before in connection with a motor vehicle accident.  No VA medical opinion regarding the etiology and onset date of the Veteran's hepatitis C infection is of record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the VA medical treatment records contain notations indicating that the Veteran's hepatitis infection goes back to the early 1980s and there is lay evidence of record to indicate that the Veteran was treated for jaundice in the early 1980s.  The Veteran and a third person have presented written statements to that effect.  In addition, a March 2008 private treatment note indicates a relationship to service by way of immunizations injected with an airgun is possible.  Therefore, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of all outstanding treatment records pertinent to the Veteran's claims, to include Miami VAMC inpatient and outpatient medical and psychiatric records dated between 1978 and 1999, and any VA records pertaining to treatment since January 2010.

2.  After all outstanding, available records have been associated with the record, arrange for the Veteran's claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to be reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's hepatitis C.

The reviewer must render an opinion as to whether there is a 50 percent or better probability that the hepatitis C infection is etiologically related to immunizations the Veteran received in July 1976, or is otherwise etiologically related to service.

The rationale for all opinions expressed must also be provided.  If any requested opinion cannot be provided, the reviewer should explain why the opinion cannot be provided.  If the reviewer concludes that there is insufficient information to provide an etiologic opinion, the reviewer must state whether the inability to provide the opinion is due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed hepatitis C infection.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Undertake any other indicated development.

4.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case (SSOC) to the Veteran and his representative, if any, and afford him/them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

